Title: Jonathan Loring Austin to the American Commissioners, 19 September 1778: résumé
From: Austin, Jonathan Loring
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Passy, September 19, 1778: On Tuesday [September 22] I will leave for Holland and then for America. I would appreciate letters of recommendation to Congress, the Massachusetts Council and other assemblies or individuals. Had I the money myself or had I not exceeded the credit with Pliarne, Penet & Cie. given me by the Board of War in Boston, I would not ask compensation for my time and expenses. I will be answerable to you or to Congress for any sum you advance me. P.S.: Please recommend our commercial house whose address I leave. I expect soon to report in French to the public about my activities, despite my lack of time here for study.>
